Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-14 are allowable among other elements and details, but for at least the reason “a voice coil motor (VCM) actuator for carrying and actuating the lens holder holding the lens, the actuator having a top side and a height in a direction parallel to the second optical axis, wherein the actuator is designed to allow insertion of the lens into the actuator from the top side, thereby reducing the height of the actuator” in combination with the remaining of the claimed subject matter.
Osborne is the closest prior art of record.
           Osborne teach a folded camera that utilizes an actuator controlling the lens. However, prior art does not tech or fairly suggest alone or in combination teach a voice coil motor (VCM) actuator for carrying and actuating the lens holder holding the lens, the actuator having a top side and a height in a direction parallel to the second optical axis, wherein the actuator is designed to allow insertion of the lens into the actuator from the top side, thereby reducing the height of the actuator as seen in claims 1-14 which is neither inherent nor obvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.